BUSSEY, Judge.
This is an attempted appeal from the District Court of Oklahoma County, Case No. 28,799, wherein Myra Jean Bowden was charged, tried and convicted for the offense of Uttering A Forged Instrument. The jury having returned a verdict, finding her guilty of the charge and assessing her punishment at Five (S) Years in the State Penitentiary at McAlester, Oklahoma, on November 20, 1963.
On the 19th day of March, 1964, Petitioner in Error filed in this Court a petition in error with casemade attached. Thereafter on the 7th day of April, 1964 the *885Attorney General filed a Motion to Dismiss said appeal for the reason that the case-made does not contain a Judgment and Sentence as required by law.
We have carefully examined the record and are of the opinion that the Attorney General’s Motion to Dismiss should be sustained, for the reason that casemade does not contain a formal Judgment and Sentence. We have repeatedly held that:
“Where casemade does not contain formal judgment and sentence, the record cannot be considered even as a transcript, and the appeal will be dismissed.” Greenwood v. State, Okl.Cr., 375 P.2d 661.
Appeal dismissed.
JOHNSON, P. J., and NIX, J., concur.